DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/IB2016/051816 filed March 31, 2016, to Provisional U.S. Application No. 62/232,231 filed September 24, 2015, and to Provisional U.S. Application No. 62/140,727 filed March 31, 2015.

Status of Claims 
This Office Action is responsive to the amendment filed on June 30, 2021. As directed by the amendment: claims 13, 15, 20, 53, 54, 57, 64, and 67-68  have been amended; and claims 1-2, 4, and 11 have been cancelled. Thus, claims 12-15, 20, 50, 53-55, 57-59, and 63-70 are presently pending in this application.
Claims 1, 11 and 64, and claims 2 and 4, by dependency, were previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claims 1, 11, and 64, and claims 2 and 4 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Claims 4 and 11 were previously rejected under 35 U.S.C. 112(d) as being of improper dependent form. Applicant’s cancelling of claims 1, 4, and 11 and amendments to claim 64 obviate the previous 112(a), 112(b), and 112(d) rejections. 
Claims 53 and 63 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niland et al. (WO 2013/148754A1). Claims 66-68 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noble (U.S. Pub. No. 2006/0174889). Claims 69-70 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farkas (PULMCrit / Preoxygenation & apneic oxygenation using a nasal cannula; https://emcrit.org/pulmcrit/preoxygenation-apneic-oxygenation-using-a-nasal- rejected under 35 U.S.C. 103 as being unpatentable over Farkas (PULMCrit / Preoxygenation & apneic oxygenation using a nasal cannula; https://emcrit.org/pulmcrit/preoxygenation-apneic-oxygenation-using-a-nasal-cannula/). Claims 54, 57-59 and 64-65 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of White et al. (U.S. Pub. No. 2016/0193438). Claim 55 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Noble (U.S. Pub. No. 2006/0174889). Applicant’s amendments necessitated the application of new grounds of rejection, shown below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 66-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noble (U.S. Pub. No. 2006/0174889).
Regarding Claim 66, Noble discloses a system for providing non-invasive ventilation for a patient undergoing general anesthesia (Abstract), comprising: a nasal interface (730; Fig. 7); a flow generator (720; Fig. 7, 34A, 34B) configured to deliver a gas via the nasal interface 
Regarding Claim 67, Noble discloses the system wherein the controller is configured to receive the data from one or more sensors (704, 706, 718; Fig. 7) and determine whether the patient is in the apneic stage or a non-apneic stage (¶¶ 0054-0059; ¶¶ 0211-0245); and wherein the controller is configured to signal the flow generator to deliver the gases at the second predetermined flow rate depending on whether the patient is detected to be in the apneic stage or the non-apneic stage (¶¶ 0054-0059; ¶¶ 0211-0245).
Regarding Claim 68, Noble discloses the system wherein the controller is further configured to receive data from one or more sensors whether the patient has transitioned from the apneic stage to the non-apneic stage (¶¶ 0054-0059; ¶¶ 0211-0245). Examiner notes: Applicant recitation “and/or”, ln 3 render is the limitations following as a possible alternative and not expressly required but the limitations preceding the “and/or” are disclosed by the prior art.

Claims 69-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farkas (PULMCrit / Preoxygenation & apneic oxygenation using a nasal cannula; https://emcrit.org/pulmcrit/preoxygenation-apneic-oxygenation-using-a-nasal-cannula/).
Regarding Claim 69, Farkas discloses a method of providing ventilation comprising: delivering a gas (oxygen; Why it works: Pg. 3, para. 1) via a nasal interface (“regular nasal 
Regarding Claim 70, Farkas discloses a method of providing ventilation wherein the second, higher gas flow rate (30-45 liters/min; Nasal Cannula for Preoxygenation & Apneic Oxygenation: How to do it: Pg. 3, Step 3) is maintained for the duration when the patient's respiration is depressed (Examiner notes: Farkas discloses maintaining the second higher gas flow rate unit the patient is intubated and paralyzed). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 20, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (PULMCrit / Preoxygenation & apneic oxygenation using a nasal cannula; https://emcrit.org/pulmcrit/preoxygenation-apneic-oxygenation-using-a-nasal-cannula/)
Regarding Claim 12, Farkas discloses a method of providing ventilation comprising: delivering a gas (oxygen; Why it works: Pg. 3, para. 1) via a nasal interface (“regular nasal cannula”; Nasal Cannula for Preoxygenation & Apneic Oxygenation: How to do it: Pg. 2, Step 1) continuously to the patient at a first gas flow rate (15 liters/min; Nasal Cannula for Preoxygenation & Apneic Oxygenation: How to do it: Pg. 3, Step 3) prior to paralyzing the patient (Nasal Cannula for Preoxygenation & Apneic Oxygenation: How to do it: Pg. 3, Step 3-5); and adjusting the flow rate to a second, higher gas flow rate (30-45 liters/min; Nasal Cannula for Preoxygenation & Apneic Oxygenation: How to do it: Pg. 3, Step 3) during general anesthesia while the patient is apneic (Nasal Cannula for Preoxygenation & Apneic Oxygenation: How to do it: Pg. 2-3, Steps 1-5).
Farkas does not explicitly disclose the method wherein paralyzing the patient comprising providing general anesthesia. 
It would have been an obvious to one having ordinary skill in the art before the effective filing date of the invention to provide general anesthesia to paralyze the patient since the examiner takes Official Notice of the equivalence of rendering the patient paralyzed and providing the patient with general anesthesia for their use in the respiratory art to render a patient incapacitated during a procedure. 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute general anesthesia in place of merely rendering a patient paralyzed in the method of Farkas since it has been held that substitution of one known element for another to obtain predictable results only routine skill in the art. MPEP 2144.06 (II)(B). 
Regarding Claim 13, the modified method of Farkas discloses wherein the second, higher gas flow rate (30-45 liters/min; Nasal Cannula for Preoxygenation & Apneic Oxygenation: How while the patient is apneic (Examiner notes: The modified method of Farkas discloses maintaining the second higher gas flow rate unit the patient is intubated and paralyzed). 
Regarding Claim 14, the modified method of Farkas discloses further comprising adjusting the flow rate to a third gas flow rate following general anesthesia while the -2-Application No.: 15/562880Filing Date:September 28, 2017patient is no longer apneic (Nasal Cannula for Preoxygenation & Apneic Oxygenation: How to do it: Pg. 3, Step 5; Examiner notes: The modified method of Farkas discloses decreasing the flow rate to the third flow rate of 15 liters/min after the patient is intubated and paralyzed, which is after the apneic window.)
Regarding Claim 15, the modified method of Farkas discloses wherein the third gas flow rate is less than the second, higher gas flow rate (Nasal Cannula for Preoxygenation & Apneic Oxygenation: How to do it: Pg. 3, Step 5; Examiner notes: The modified method of Farkas discloses decreasing the flow rate to the third flow rate of 15 liters/min after the patient is intubated and paralyzed, which is less than the second flow rate.).
Regarding Claim 20, the modified method of Farkas discloses wherein the first gas flow rate is 15 liters/minute and wherein the third gas flow rate is 15 liters/minute (Nasal Cannula for Preoxygenation & Apneic Oxygenation: How to do it: Pg. 3, Step 3 and 5) .
Regarding Claim 50, the modified method of Farkas discloses wherein adjusting the flow rate is accomplished via a feedback controller receiving data from an input interface (Nasal Cannula for Preoxygenation & Apneic Oxygenation: How to do it: Pg. 3, Step 3; Examiner notes: The modified method of Farkas discloses “cranking the oxygen flow to 15 liter/min than adjusting the flow again, therefore an input interface receive the adjustment and a controller adjusts the flow rate.)

Claim 53 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Niland et al. (WO 2013/148754A1; hereinafter: “Niland”).
Regarding Claim 53, Niland discloses a system comprising a flow generator (110; Fig. 1) configured to deliver gases (Pg. 3, ln 22-32) for oxygenating (Pg. 1, ln 8-11) a patient via a nasal interface (130; Fig. 1); and a controller (150; Fig. 1) configured to signal the flow generator to deliver the gases (Pg. 4, ln 14 to Pg. 5, ln 2) at a first predetermined flow rate (25 liters/min; Pg. 5, ln 34-35) or a second predetermined flow rate (40 liter/min; Pg. 4, ln 33-34) different from the first predetermined flow rate depending on data received by the controller relating to the patient (Pg. 5, ln 31-35), wherein the controller is configured to deliver the second predetermined flow rate while the patient is in an apneic stage [i.e. the pause between inhaling or exhaling; Abstract; Pg. 1, ln 32 to Pg. 2, ln 2; Pg. 3, ln 11-16; Pg. 4, ln 26 to Pg. 5, ln 2; Fig. 2; Examiner notes: Niland discloses that the flow rate may vary between the second (maximum) predetermined flow rate and the first (minimum) predetermined flow rate. The flow rate may be varied periodically at a rate slower than the patient's rate of breathing. By varying the flow rate in this way, the disclosed embodiments may be useful to vary the patient's airway pressure, and thereby change the patient's functional residual capacity (FRC). Thereby, at least delivering the second predetermined flow rate while the patient is in the apneic stage (i.e. the pause between inhaling or exhaling).], wherein the second predetermined flow rate is greater than the first predetermined flow rate (Pg. 5, ln 31-35), and wherein the first gas flow rate is greater than 15 liters/minute (25 liters/min; Pg. 5, ln 34-35). Examiner notes: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  MPEP 2111.02. In this case, the recited purpose or intended use does not result in a structural difference between the claimed invention and the prior art.  Specially, the stated intended use “providing non-invasive nasal ventilation to a patient during a general anesthetic operative procedure” impart the structural requirement that the system must provide 
It is noted, though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Niland clearly depicts the delivery of the second predetermined flow rate while the patient is in the apneic stage (i.e. the pause between inhaling or exhaling; Fig. 2) because of the transition from the first to the second or the second to the first predetermined flow rate is slower than the frequency of the breathing of the patient, thus at least  the second predetermined flow rate is delivery while the patient is in the apneic stage for the purpose of changing the patient's functional residual capacity (Abstract; Pg. 1, ln 32 to Pg. 2, ln 2; Pg. 3, ln 11-16; Pg. 4, ln 26 to Pg. 5, ln 2)
Regarding Claim 63, Niland discloses the system further comprising a humidifier configured to humidify the gases for oxygenating the patient (Pg. 3, ln 22-24).

Claims 54, 57-59 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Niland as applied to claim 53 above, and further in view of White et al. (U.S. Pub. No. 2016/0193438; hereinafter: “White”).
Regarding Claim 54, Niland discloses the system, shown above. 
Niland does not specifically disclose the system wherein the controller is configured to receive data from one or more sensors and determine whether the patient is in the apneic stage or a non-apneic stage, and/or wherein the controller is configured to receive data from an input the apneic stage or the non-apneic stage; and wherein the controller is configured to signal the flow generator to deliver the gases at the first predetermined flow rate or the second predetermined flow rate depending on whether the patient is detected to be in the apneic stage or the non-apneic stage.
White teaches an improvement flow therapy apparatus comprising a controller (13; Fig. 1) configured to receive data from one or more sensors (25, “flow sensor”; Fig. 1; ¶ 0566) and determine whether the patient is in an apneic stage or non- apneic stage [¶¶ 0004, 0007, 0025-0029, 0507-0508; 1000-1005; Fig. 3; Examiner notes: White discloses determining when the patient is inhaling or exhaling (non-apneic stage) or has paused between inhaling or exhaling (apneic stage)] and wherein the controller is configured to signal a flow generator (11; Fig. 1) to deliver the gases at a first predetermined flow rate (exhalation level; i.e. lower) or a second predetermined flow rate (inhalation level; i.e. higher) depending on whether the patient is detected to be in the apneic stage or the non-apneic stage [¶¶ 0004, 0007, 0025-0029, 0507-0508; 1000-1005; Fig. 3; Examiner notes: White discloses determining when the patient is inhaling or exhaling (non-apneic stage) or has paused between inhaling or exhaling (apneic stage) and based on that determination providing the first predetermined flow rate during exhalation and the second predetermined flow rate during inhalation.] for the purpose of providing Bi-level Flow to reduce the work of breathing and synchronizing the apparatus with the patient's breaths (¶¶ 1000-1005). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Niland to include the controller-3- being configured to receive data from one or more sensors and determine whether the patient is in the apneic stage or the non-apneic stage and the controller being configured to signal the flow generator to deliver the gases at the first predetermined flow rate or the second predetermined flow rate depending on whether the patient is detected to be in the apneic stage or the non-apneic 
Regarding Claim 57, Niland discloses the system wherein the controller is configured to signal the flow generator to deliver the gases at a third predetermined flow rate (25 liters/min; Pg. 5, ln 34-35) different from the second predetermined flow rate [Pg. 5, ln 26-36; Examiner notes: Niland discloses the controller configured oscillate the flow rate. Therefore, after the second predetermined flow rate (40 liters/min) is delivered for a period of time another flow rate being  the third predetermined flow rate of 25 liters/min is delivered.).]
Niland does not specifically disclose the system wherein the controller-3-Application No.: 15/562880 wherein the controller is further configured to receive data from one or more sensors whether the patient has transitioned from the apneic stage to a non-apneic stage, and/or wherein the controller is configured to receive data from an input interface, the data from the input interface relating to whether the patient has transitioned from the apneic stage to the non- apneic stage and signal the flow generator to deliver the gases at a third predetermined flow rate different from the second predetermined flow rate.
White teaches an improvement flow therapy apparatus comprising a controller (13; Fig. 1) configured to receive data from one or more sensors (25 and a “flow sensor”; Fig. 1; ¶ 0566) and determine whether the patient is in an apneic stage or non- apneic stage [¶¶ 0004, 0007, 0025-0029, 0507-0508; 1000-1005; Fig. 3; Examiner notes: White discloses determining when the patient is inhaling or exhaling (non-apneic stage) or has paused between inhaling or exhaling (apneic stage)] and wherein the controller is configured to signal a flow generator (11; Fig. 1) to deliver the gases at a flow rate (inhalation level or exhalation level) depending on whether the patient is detected to be in the apneic stage or the non-apneic stage [¶¶ 0004, 0007, 0025-0029, 0507-0508; 1000-1005; Fig. 3; Examiner notes: White discloses determining when the patient is inhaling or exhaling (non-apneic stage) or has paused between inhaling or exhaling (apneic stage) and based on that determination providing a flow rate at the inhalation level during inhalation  or 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Niland to include the controller-3- being configured to receive data from one or more sensors and determine whether the patient is in the apneic stage or non- apneic stage and the controller being configured to signal the flow generator to deliver the flow rate depending on whether the patient is detected to be in the apneic stage or the non-apneic stage as taught by White for the purpose of providing Bi-level Flow to reduce the work of breathing and synchronizing the apparatus with the patient's breaths (See White: ¶¶ 1000-1005). 
Regarding Claim 58, the modified system of Niland discloses the system wherein the third predetermined flow rate is less than the second predetermined flow rate [See Niland: Pg. 5, ln 26-36; Examiner notes: Niland discloses the second predetermined flow rate as 40 liters/min which is greater than the third predetermined flow rate being 25 liters/min.).
Regarding Claim 59, the modified system of Niland discloses the system wherein the first predetermined flow rate is greater than 15 liters/minute (See Niland: Pg. 5, ln 26-36; Examiner notes: Niland discloses the first predetermined flow rate as 25 liters/min.), and wherein the third predetermined flow rate is greater than about 15 liters/minute (See Niland: Pg. 5, ln 26-36; Examiner notes: Niland discloses the third predetermined flow rate as 25 liters/min.).

Regarding Claim 64, Niland discloses the system, shown above.
Niland does not explicitly disclose the system wherein the nasal interface is configured to be unsealed during use.
2 washout and increased O2 in response to oscillating flow rate. (¶¶ 00272, 829-0835).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the patient interface of the system of Niland to include the nasal interface that is configured to be unsealed during use as taught by White for the purpose of facilitating CO2 washout and increased O2 in response to oscillating flow rate. (¶¶ 00272, 829-0835).

Regarding Claim 65, the modified system of Niland discloses the system wherein the controller is configured to signal the flow generator to deliver the gases at the first predetermined flow rate when the patient is in the non-apneic stage [See White: ¶¶ 0004, 0007, 0025-0029, 0507-0508; 1000-1005; Fig. 3; Examiner notes: White discloses determining when the patient is inhaling or exhaling (non-apneic stage) or has paused between inhaling or exhaling (apneic stage) and based on that determination providing the first predetermined flow rate during exhalation and the second predetermined flow rate during inhalation. Therefore, the controller will deliver the gases at the first predetermined flow rate when the patient is in the non-apneic stage corresponding to exhalation.].

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Niland as applied to claim 53 above, and further in view of Noble (U.S. Pub. No. 2006/0174889).
Regarding Claim 55, Niland discloses the system, shown above. 
Niland does not specifically disclose the system wherein does not specifically disclose the limitation of the system configured to non-invasively nasally ventilate the patient sufficiently for the duration of the general anesthetic operative procedure without requiring endotracheal intubation.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Niland to configured the system to non-invasively nasally ventilate the patient sufficiently for the duration of the general anesthetic operative procedure without requiring endotracheal intubation as taught by Noble for the purpose of avoiding upper airway obstruction, gagging, and coughing that accompanies emergence from endotracial anesthesia (See Noble: ¶ 0029).

Response to Arguments
Applicant’s arguments Pg. 9-10 filed June 30, 2021 regarding the new limitations with respect to “wherein the controller is configured to deliver the second predetermined flow rate while the patient is in an apneic stage”, recited in independent claim 53 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection over Niland, shown above.

Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that prior art Noble fails to disclose the limitations of independent claim 66. Specifically: “a flow generator configured to deliver a gas via the nasal interface continuously to the 
Applicant asserts that prior art Farkas fails to disclose the limitation “adjusting the flow rate to a second, higher gas flow rate during the anesthetic procedure when the patient's respiration is depressed and/or the patient is apneic”, ln 5-6 of independent claim 69 because Farkas discloses decreasing the flow rare when the patient has been paralyzed, Pg. 12-13. Examiner respectfully disagrees. Farkas discloses the ordered steps of delivering a gas (i.e. oxygen) to the patient at a first gas (i.e. oxygen) flow rate (15 liters/min). Then, increasing the flow rate of the gas (i.e. oxygen) delivered to the patient to a second higher gas (i.e. oxygen) flow rate (30-45 liters/min). Then, while leaving the cannula in place delivering the second higher gas (i.e. oxygen) flow rate (30-45 liters/min), paralyzing the patient (i.e. a period when respiration is depressed). Then, once the patient is paralyzed decreasing the flow rate to the first gas (i.e. oxygen) flow rate of 15 liters/min.  Thus, the second higher gas (i.e. oxygen) flow rate of 30-45 liters/min 
Similar rational is applied to Applicant’s arguments regarding the deficiencies of Farkas failing to disclose the limitations of independent claim 12. Farkas discloses delivering the second higher gas (i.e. oxygen) flow rate of 30-45 liters/min at least while the patient is apneic during the delivery of the means to paralyze the patient as recited in independent claim 12, shown above. Therefore, Applicant’s arguments have been considered but are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ratto et al. (U.S. Pub. No. 2012/0017904) discloses a breathing treatment system and method wherein a high flow rate (¶ 0007) is delivered based on the occurrence of apnea (¶¶ 0039). 
Orr (U.S. Patent No 10,159,815) discloses a System and method for detection of oxygen delivery failure wherein a high flow rate (¶ 0007) is delivered based on the occurrence of apnea (col 3, ln 33-60, col 5, ln 29-62; col 6, ln 35 to col 7, ln 8). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785